Citation Nr: 1119660	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  06-03 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a separate initial compensable rating for radiculopathy of the left lower extremity effective prior to March 20, 2006, and a rating in excess of 20 percent thereafter. 


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch. Counsel



INTRODUCTION

The Veteran served on active duty from July 1957 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that continued the prior 20 percent evaluation for residuals of the Veteran's vertebral fracture.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in January 2006; a transcript of that hearing is associated with the claims file.  

During the pendency of the Veteran's appeal, the RO granted a separate evaluation of 20 percent for the Veteran's radiculopathy of the left lower extremity, a condition that had previously been included within the evaluation and compensation provided for the service-connected fracture of the vertebrae of the lumbar spine.  The Veteran presently has two separate 20 percent evaluations that stem from the increased rating claim for his lumbar spine disability.  There is a 20 percent orthopedic evaluation for the spinal injuries, as well as a 20 percent neurologic evaluation for left lower extremity radiculopathy.  

By decision in October 2008, the Board denied the claims for an increased rating for the Veteran's spine condition, to include both the orthopedic and neurologic manifestations thereof.  He appealed to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated September 29, 2009, granted a Joint Motion for Partial Remand.  The Veteran did not challenge the Board's determination with respect to evaluation of the orthopedic component of his disability.  Therefore, only the neurologic evaluation pertaining to radiculopathy of the left lower extremity was before the Board for further appellate consideration.

In February 2010, the Board denied a separately compensable evaluation for radiculopathy of the left lower extremity prior to March 20, 2006, and denied a rating in excess of 20 percent for radiculopathy of the left lower extremity as of 
March 20, 2006.  The Veteran again appealed the Board's decision to the Court which, in a March 2011 Order, granted the parties' Joint Motion, vacating the Board's February 2010 decision and remanding the claim for compliance with the terms of the Joint Motion.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

In the March 2011 Order, the Court granted a Joint Motion in which the parties agreed that the Veteran's claim should be remanded.

Specifically, the parties to the Joint Motion agreed that June 2005 VA examination report referred to "patchy epithesia," a term that the Board had found to be undefined in medical literature and did not consider because it was not independently quantifiable.  The parties also noted that the Board acknowledged that there was credible evidence that the Veteran dragged his left foot, but found that his disability was noncompensable prior to March 2006 because of evidence reflecting normal motor and sensory testing of the left leg.  

The parties to the Joint Motion then found that that the June 2005 examiner did not provide an examination sufficient for VA rating purposes because the Board was unable to consider what appears to be a relevant and potentially favorable finding that was inartfully worded.  The parties also found that that the Board erred by adjudicating the case instead of remanding the case for clarification by the examiner of what he meant by "patchy epithesia."  In addition, the parties to the Joint Motion agreed that the import of the left leg dragging should be addressed by a competent medical expert so that the Board is not determining the significance of that symptom.  They found that the appropriate remedy was for the Board to obtain an opinion or addendum that addresses what the examiner meant by epithesia, and that addresses the significance of the left foot dragging in context of the facts of the case, whether it is evidence of paralysis and, if so, how severe it may be.  Finally, the parties agreed that the RO and the Board should review the new opinion and consider the instructions at the beginning of the schedule of ratings for diseases of the peripheral nerves, which states that "[w]hen the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree."  38 C.F.R. § 4.124a.  The parties agreed that the Board should review this section when considering whether a compensable evaluation is required for the period prior to March 20, 2006.

Based on the foregoing, and consistent with the Court's March 2011 Order, the Board finds that this matter should be remanded in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his radiculopathy of the left lower extremity.  Moreover, the VA examiner should address the matters discussed in the Joint Motion, to include clarifying what was meant by the term "patchy epithesia" as used in the June 2005 VA examination report as well as the significance of evidence that the Veteran dragged his left foot in context of the facts of the case, whether it is evidence of paralysis and, if so, how severe it may be.    

Additionally, while on remand, all outstanding treatment records from the Philadelphia and Wilmington VA Medical Centers dated from February 2008 to the present and August 2009 to the present, respectively, should be obtained for consideration in the Veteran's appeal.  The RO should also take into consideration all the evidence of record dated since the most recent supplemental statement of the case or statement of the case in readjudicating the claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records from the Philadelphia and Wilmington VA Medical Centers dated from February 2008 to the present and August 2009 to the present, respectively.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his radiculopathy of the left lower extremity.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected radiculopathy of the left lower extremity.  The examiner should indicate whether such disability results in complete or incomplete paralysis of the sciatic nerve.  The term 'complete paralysis' means the foot dangles and drops, there is no active movement possible of muscles below the knee, and/or flexion of the knee is weakened or lost.  If the Veteran's radiculopathy of the left lower extremity results in incomplete paralysis of the sciatic nerve, the examiner should indicate whether such is mild, moderate, moderately severe, or severe, with marked muscular atrophy.

The examiner is also asked to clarify what was meant by the term "patchy epithesia" as used in the June 2005 VA examination report.  The examiner should also address the significance of evidence that the Veteran dragged his left foot in context of the facts of the case, whether it is evidence of paralysis and, if so, how severe it may be.    

The examiner should also comment on the impact that the Veteran's disability has on his employment and activities of daily life.  

In offering opinions, the examiner is requested to fully review the claims file, to include the medical records as well as the Veteran's lay statements.  All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the most recent supplemental statement of the case or statement of the case.  In this regard, the RO should consider the instructions at the beginning of the schedule of ratings for diseases of the peripheral nerves, which states that "[w]hen the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree," 38 C.F.R. § 4.124a, and should consider whether a compensable evaluation is required for the period prior to March 20, 2006.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

